Citation Nr: 1511934	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cataract of the left eye.  

2.  Entitlement to service connection for a disability of the ribs. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for a prostate disability, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1971.  He had service in Vietnam from June 1970 to May 1971.  His awards and decorations include the Combat Infantryman's Badge and the Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2011 and August 2011 rating decisions of the St. Petersburg, Florida, Regional office (RO) of the Department of Veterans' Affairs (VA).

In addition to the issues listed on the first page of this decision, the VA Form 8 Certification of Appeal includes the issues of service connection for hypertension and service connection for diabetes mellitus.  Although the Veteran's claims of  service connection for these disabilities were denied in the same August 2011 rating decision that denied many of the Veteran's other claims, he did not include these two issues in his notice of disagreement.  They were also not included in the statement of the case, and the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, states that he wished to appeal those issues listed in the statement of the case.  The written portion of his appeal did not include any arguments regarding or otherwise mention hypertension or diabetes mellitus.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  As there is no notice of disagreement, statement of the case, or substantive appeal for the issues of service connection for hypertension or diabetes mellitus, they are not before the Board.  

The issue(s) of service connection for a rib disability, hearing loss, tinnitus, ischemic heart disease, and a prostate disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's entrance examination was negative for a left eye disability, and he is presumed to have been sound upon entering active service.  

2.  An opacity of the lens of the left eye was first noted during service in June 1971.

3.  Current medical opinion relates the Veteran's cataract of the left eye and residual pseudophakia to the opacity first identified during active service.  


CONCLUSION OF LAW

The criteria for service connection for the residuals of a cataract of the left eye have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in the claim for service connection for a disability of the left eye.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

Service Connection

The Veteran contends that the cataract of his left eye was first noted during active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran's June 1969 entrance examination shows that his eyes were normal.  A Report of Medical History obtained at that time is negative for any findings relating to the eyes.  A history of a trauma to the left eye was not noted.  

A July 1971 treatment record shows that the left eye lens had opacity in the periphery at six to four o'clock.  The Veteran reported being hit by a rock in this eye when he was a child.  This opacity did not enter the optic plane.  

The December 1971 separation examination states that "no cataract noted".  A report of medical history obtained at that time shows that the "yes" box for a history of eye trouble was checked.  The doctor's notes state " " cataract" (r) - vision improved c glasses".   

The Veteran was afforded a VA eye examination in March 2011.  The claims folder was reviewed by the examiner.  The Veteran claimed a history of a left eye cataract that required cataract surgery 10 years earlier.  He denied a history of a cataract of the right eye.  The Veteran did not recall a history of an injury to his eye, although the 1971 reference in the service treatment records to a history of a rock hitting his eye when he was a child was noted by the examiner.  The Veteran did not recall this incident.  He had done okay until 10 years ago when his left eye vision was significantly reduced and required cataract surgery.  On review of the claims folder, the examiner describes the July 1971 treatment record as noting an early cataract of the left eye.  At the conclusion of the examination and review of the record, the diagnosis was pseudophakia of the left eye (history of cataract surgery with implant).  The examiner states that the Veteran's claimed left eye cataract was the same condition of lens opacity that was noted during service.  However, the examiner also opined that it was less likely than not that the Veteran's cataract was the result of active service.  The examiner's rationale was that the Veteran did not have a history of an eye trauma during service, but instead had a childhood history of left eye trauma prior to service.  The examiner added that an early unilateral cataract due to trauma would be expected to progress as the patient ages until cataract surgery is required.  

The Board finds that entitlement to service connection for a cataract of the left eye is supported by the evidence.  

The Veteran's claim has been denied on the basis that the service treatment records contain the July 1971 reference to a childhood eye trauma at the same time the opacity was first noted.  However, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  As the June 1969 entrance examination was negative for opacity or cataract of the left eye and for a history of trauma to that eye, the Veteran is presumed to have been sound when he entered service. 

Once it is established that a veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003. 

The Board finds that the July 1971 reference to a childhood eye trauma does not constitute clear and unmistakable evidence that the Veteran's left eye opacity existed prior to active surgery.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Even if this reference constituted clear and unmistakable evidence that the trauma occurred, it does not follow that the opacity itself existed before service.  The presumption is not rebutted, and the Veteran's left eye is presumed to have been sound upon entering service.  

Therefore, the Veteran's left eye disability was first noted during active service.  The evidence clearly establishes that the Veteran has had surgery for a cataract of the left eye, and a current diagnosis of pseudophakia of the left eye was confirmed on the March 2011 VA examination.  Furthermore, the March 2011 examiner has related the current cataract of the left eye to the opacity that was first noted during active service.  As the evidence shows that there is a current disability, a disability during service, and a nexus between the two, service connection is established.  





ORDER

Entitlement to service connection for the residuals of a cataract of the left eye is granted. 


REMAND

The record shows that the evidence considered by the RO in the April 2011 and August 2011 rating decisions that denied the claims on appeal includes VA treatment records from the West Palm Beach VA Medical Center dating from April 2008 to July 2011.  The February 2013 statement of the case refers to an electronic review of these records.  As these records are not contained in either the claims folder or the electronic records to include both VBMS and Virtual VA, the Board is unable to conduct an appellate review of the Veteran's claims at this time.  These records must be obtained and associated with the evidentiary record.  

The Veteran contends that he has developed both ischemic heart disease and a prostate disability secondary to herbicide exposure in Vietnam.  As he has confirmed service in Vietnam, herbicide exposure is conceded.  However, exposure itself does not constitute a disability; the Veteran must have a disability as a result of this exposure.  

The Veteran was afforded a VA heart examination in November 2010.  This examination was negative for a current diagnosis of ischemic heart disease.  The review of the Veteran's medical history in the examination report states that there was no history of heart rhythm disturbance.  However, private medical records have been received since this examination was conducted.  These include a June 2010 physical with an EKG.  The assessment was sinus arrhythmia.  There is no medical opinion that addresses the significance, if any, of this finding, or indicates whether it may represent ischemic heart disease. 

The Veteran's claim of service connection for a prostate condition has been denied on the basis that he does not have a diagnosis of prostate cancer, which is the only prostate condition that has been associated with herbicide exposure.  However, private medical records show that the Veteran has been shown to have high PSA levels, and include assessments of benign prostatic hypertrophy.  The Veteran was afforded VA PSA testing in March 2011, which continues to show a high reading.  Unfortunately, this testing did not include an opinion as to whether or not the high PSA reading represents a disability such as benign prostatic hypertrophy, and if so, whether or not it is related to either active service or herbicide exposure during active service.  If VA provides the Veteran with an examination, the examination must be adequate.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be afforded a complete VA examination for his claimed prostate disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records dating from April 2008 to the present from West Palm Beach VA medical center and associate them with the evidentiary record.  

2.  After the records requested above have been received, return the claims folder to the examiner who conducted the March 2011 VA heart examination in order to obtain an addendum.  The examiner should review the claims folder as well as the electronic record, and the addendum should note that it has been reviewed.  An additional physical examination of the Veteran is not required unless deemed necessary by the examiner.  After review of the record, the examiner should provide the following opinions:

a) What is the significance, if any, of the June 2010 finding of sinus arrhythmia?  Does this finding represent ischemic heart disease?  Does this finding represent any other chronic heart disability?  If the examiner determines that the sinus arrhythmia constitutes a chronic heart disability of any type, is it as likely as not that the disability was incurred due to active service, to include as secondary to herbicide exposure during service?

If the examiner who conducted the March 2011 VA examination is not available, the claims folder should be forwarded to an equally qualified VA doctor in order to obtain the requested addendum.  An additional physical examination of the Veteran is not required unless deemed necessary by the examiner.  

The reasons and bases for all opinions should be provided.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

3.  After the records requested above have been received, schedule the Veteran for a VA examination of his prostate.  All indicated tests and studies should be conducted.  The examiner should review the claims folder as well as the electronic record, and the examination report should note that it has been reviewed.  At the conclusion of the examination and record review, the examiner should provide the following opinions:

a) Does the Veteran have a current prostate disability?  If so, what is the diagnosis or diagnoses?  

b) For each prostate disability that is diagnosed other than prostate cancer (which is already presumed to be associated with herbicide exposure), state whether it is as likely as not that the prostate disability was incurred due to active service, to include herbicide exposure during active service.  

c) Does the benign prostatic hypertrophy noted in the Veteran's private medical records constitute a disability?  If so, state whether it is as likely as not that this disability was incurred due to active service, to include herbicide exposure during active service.  

The reasons and bases for all opinions should be provided.  The examiner should address the significance, if any, of the high PSA levels found on both VA and private testing.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


